           Case: 3:11-cr-00079-bbc Document #: 89 Filed: 05/18/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,
                                                                         ORDER
                              Plaintiff,
       v.                                                              11-cr-79-bbc

LARRY SULLIVAN,

                              Defendant.


       Larry Sullivan, through counsel, has filed a motion for compassionate release under the

FIRST STEP Act. Section 603(b) of the Act amends 18 U.S.C. § 3582(c)(1)(A) to permit an

inmate to move the sentencing court for compassionate release, provided that the inmate has

fully exhausted all administrative rights to appeal the failure of the Bureau of Prisons to make

a such motion, or if 30 days has lapsed from the receipt of such a request by the warden,

whichever is earlier.

       Larry Sullivan contends that due to the risk of Covid-19 infection, his medical condition

provides extraordinary or compelling reasons to grant release. The court recognizes that all such

requests are urgent and the concerned parties will work expeditiously to resolve them. The

court requires additional information to determine whether defendant Sullivan has exhausted

his administrative remedies and if there are extraordinary or compelling reasons to grant

release.

       Accordingly, defendant Sullivan is ordered to provide to the court and the U.S.

Probation Office the following information:

                1) Verification that inmate has exhausted all administrative rights
                to appeal or is in the process of such appeal. (The Bureau of
                Prisons’ website has contact information and an email address for
                the executive assistant at each facility.)
        Case: 3:11-cr-00079-bbc Document #: 89 Filed: 05/18/20 Page 2 of 2



                2) Medical records documenting the inmate’s medical condition
                and required level of care;

                3) A proposed release plan, including the address of the residence;
                family contact information; mode of transportation from prison
                to the proposed residence; and medical care needed, the provider
                of care in the community, and the source of funding, should the
                inmate be released. (The court will consider whether treatment in
                the community will match care in the Bureau of Prisons,
                considering that community medical facilities may be providing
                only emergency care during the Covid-19 pandemic.)

       The inmate and counsel are responsible for providing this information to the court. The

U.S. Probation Office may assist counsel with obtaining information and documentation from

the Bureau of Prisons. And the court, if requested, will issue an order to the warden of the

inmate’s facility to facilitate process. But the ultimate responsibility for providing this

information belongs to the inmate petitioning for release.

       Upon receipt of the required information, the U.S. Probation Office is ordered to

complete a pre-release investigation and submit a letter of findings to the court, the parties,

and to the Bureau of Prisons.

       Once the Probation Office has submitted its findings, the government has five days to

respond to the motion for compassionate release. Defendant’s Sullivan’s reply, if any, is due

the following day. The court will schedule a prompt hearing (by telephone or videoconference)

if necessary.

       Entered May 18, 2020.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             BARBARA B. CRABB
                                             District Judge




                                                2
